Citation Nr: 0820813	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for gluteal sarcoma.

2.  Entitlement to service connection for pulmonary cancer.  

3.  Entitlement to a disability rating in excess of 30 
percent for a right knee disability from August 6, 1999 to 
January 10, 2006.  

4.  Entitlement to a disability rating in excess of 40 
percent for a right knee disability from January 10, 2006.  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Denver, Colorado, Regional Office 
(RO).  A December 1999 rating decision denied the veteran's 
claim for a disability evaluation in excess of 20 percent for 
his service-connected right knee disability.  The veteran 
perfected an appeal of that decision in April 2000.  A June 
2001 rating decision granted an increased disability rating 
of 30 percent for the right knee disability, effective from 
August 6, 1999.  In September 2001, the veteran was asked 
whether the increase to 30 percent had satisfied his appeal, 
but he did not respond.  A March 2006 rating decision 
increased the rating for the right knee disability to 40 
percent, effective from January 10, 2006.  Since this rating 
was less than the maximum available benefit, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).

An August 2003 rating decision, in pertinent part, denied the 
claim of entitlement to service connection for gluteal 
sarcoma, characterized as liposarcoma of the right buttock as 
due to asbestos exposure.  An April 2005 rating decision 
confirmed the denial of gluteal sarcoma, and also denied the 
claim of entitlement to service connection for pulmonary 
cancer.  The veteran perfected appeals of those denials.  

The appeal as to the issues of entitlement to an increased 
ratings for the service-connected right knee disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Evidence of gluteal sarcoma was not shown in service; nor 
was it not shown to a compensable degree within one year of 
service discharge; and no probative and competent medical 
evidence has been received which links or relates gluteal 
sarcoma to the veteran's period of active service, including 
his alleged exposure to asbestos, ionizing radiation, or 
Agent Orange herbicides in service.

2.  Evidence of pulmonary cancer was not shown in service; 
nor was it not shown to a compensable degree within one year 
of service discharge; and no probative and competent medical 
evidence has been received which links or relates pulmonary 
cancer to the veteran's period of active service, including 
his alleged exposure to asbestos, ionizing radiation, or 
Agent Orange herbicides in service.

3.  The veteran had no verified service in the Republic of 
Vietnam during the Vietnam War era, nor does the evidence 
show his exposure to Agent Orange or other herbicide during 
his period of service.

4.  There is no evidence of the veteran's exposure to 
ionizing radiation during his period of service.


CONCLUSIONS OF LAW

1.  Gluteal sarcoma not incurred in or aggravated by service, 
and such may not be presumed to have been so incurred, 
including as secondary to asbestos, radiation, or Agent 
Orange herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1116, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2007).

2.  Pulmonary cancer not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred, including as secondary to asbestos, radiation, or 
Agent Orange herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 1116, 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that his current gluteal sarcoma and 
pulmonary cancer were the result of exposure to asbestos 
during his extended service as a shipfitter on board Naval 
vessels during service.  In the alternative, he believes that 
these disorders are either the result of exposure to Agent 
Orange herbicides and other toxic chemicals while serving in 
Subic Bay in the Philippines, or the result of radiation 
leaks on board ships.  He argues that he was regularly 
working near canisters holding Agent Orange and other toxic 
substances and many of them were simply thrown into Subic 
Bay.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with 
regard to the claims decided herein by letters dated in April 
2003 and July 2004.  Although the notice did not address 
either the rating criteria or effective date provisions that 
are pertinent to these claims, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to the 
claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
was not provided with a VA medical examination in this case.  
The Board specifically declines to undertake further 
development to provide a medical examination to obtain a 
medical opinion with respect to the claims because there is 
no evidence and no reasonable indication that either of the 
disabilities in question are related to service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." 38 USCA 5103A(a)(2).

Given the veteran's allegations of asbestos exposure as a 
cause for the disabilities at issue, it is noted that there 
is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  VA Manual 21-1, Part VI, para. 
7.21 (October 3, 1997), however, contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA Manual 21-1, Part VI, para. 7.21(c) (October 3, 
1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000; 65 Fed Reg. 33422 (2000); Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).  

In the instant case, as will be explained in greater detail 
below, the pulmonary cancer at issue has been specifically 
attributed to the metastatic process of the gluteal sarcoma 
at issue, and was not found to be the primary site of the 
carcinoma.  If it was the primary site of the veteran's 
cancer, given the veteran's likely exposure to asbestos in 
his work as a shipfitter in the Navy, additional examination 
in accordance with the foregoing VA Manual provisions would 
be for application.  In this case, however, there is no 
compelling evidence, regulation, or manual provision 
suggesting the veteran could have a current disease or 
disability that can be related to asbestos exposure.  

Finally, it is noted that one of the veteran's alternative 
theories for service connection is that his claimed disorders 
are related to radiation exposure in service.  Such claims 
have specific guidelines that must be followed as set out 
under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.311.  In the 
instant case, however, the RO made repeated efforts to verify 
the veteran's claim of exposure to radiation through the 
service department and National Personnel Records Center 
(NRPC), but found no evidence that the veteran participated 
in a radiation-risk activity as defined in 38 C.F.R. 
§ 3.309(d), or that he was otherwise exposed to ionizing 
radiation.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be: 1)  medical evidence of a current disability; 2)  
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3)  medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In addition, a disability which is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Special Ionizing Radiation and Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  Note 2 states that for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are 15 types of cancer 
that are presumptively service-connected.  38 U.S.C. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" that will be 
service-connected, provided that certain conditions specified 
in that regulation are met.  

Other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service in an ionizing radiation exposed veteran, may 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  

"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946; or the 
veteran's presence at certain specified additional locations.  
38 C.F.R. § 3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following:  (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx)cancer of the lung; and 
(xxi) cancer of the ovary.  38 U.S.C.A. § 1112(c) and C.F.R. 
§ 3.309(d)(2).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Factual Background

The veteran's service personnel records indicate that he 
served in the Navy, and that his military occupational 
specialty (MOS) was that of shipfitter.  The veteran also had 
training as a Fireman.  His records further indicate that he 
likely served in the engine room of three Navy ships.  There 
is no indication, however, and the veteran does not allege 
that he served in or upon the waters surrounding the Republic 
of Vietnam during the Vietnam War Era.  He alleges that he 
did serve at Subic Bay in the Philippines during that time 
period.  


The service medical records are negative for any complaints, 
findings, or diagnosis of gluteal sarcoma or pulmonary 
cancer.  

Post-service VA medical records dated in December 2002 
document the initial discovery of a soft tissue mass on the 
right hip that was suggestive of sarcoma.  A biopsy was 
ordered.  Evaluation of the mass resulted in a diagnosis of 
gluteal sarcoma.  In February 2003, the veteran was evaluated 
for numerous bilateral pulmonary nodules that were deemed 
consistent with metastatic disease.  In March 2003, W.H.S., 
M.D., the VA Medical Center Chief of Oncology reported that 
the veteran had metastatic sarcoma of the gluteal region.  
The pertinent impression at that time was liposarcoma of the 
right buttock with pulmonary metastasis.  In February 2004, 
treatment reports indicated that the original tumor of the 
right buttock had been removed in September 2003.  It was 
noted that the veteran underwent two regimens of chemotherapy 
and six weeks of radiation treatment without improvement, as 
metastasis was found to be in both lungs.  In December 2003, 
the veteran underwent right lung partial resection.  

Analysis

The veteran contends that his gluteal sarcoma and pulmonary 
cancer are the result of either his exposure to asbestos, 
exposure to ionizing radiation, or exposure to Agent Orange 
herbicides and other toxic substances as the result of his 
duties aboard ship while in the Navy.  It is maintained that 
service connection for these disabilities is thus warranted.  

Initially, given the veteran's claim of exposure to ionizing 
radiation and Agent Orange herbicides, consideration must be 
given as to whether service connection may be granted on a 
presumptive basis.  

With respect to alleged exposure to ionizing radiation, as 
noted above, despite the efforts of the RO, there was found 
no evidence that the veteran participated in a radiation-risk 
activity as defined in 38 C.F.R. § 3.309(d), or that he was 
otherwise exposed to ionizing radiation.  As exposure to 
ionizing radiation has not been shown, service connection for 
pulmonary cancer or gluteal sarcoma cannot be granted on a 
presumptive basis with respect to ionizing radiation.  See 
38 C.F.R. §§ 3.307, 3.309, 3.311(b)(2).  

With respect to alleged exposure to Agent Orange, there is no 
evidence that the veteran served in the Republic of Vietnam, 
or that he was otherwise exposed to Agent Orange herbicides 
during his period of service.  Although the veteran contends 
that there was such exposure while he service in Subic Bay in 
the Philippines, efforts by the RO to verify such exposure 
were not successful, and a review of the claims file gives no 
indication of such exposure.  It must be concluded that 
neither the required service in Vietnam nor other exposure to 
Agent Orange herbicides has been shown.  As neither the 
required service in Vietnam nor other exposure to Agent 
Orange herbicides has been shown, service connection for 
pulmonary cancer or gluteal sarcoma will not be considered on 
a presumptive basis with respect to Agent Orange.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the lack of evidence of exposure to ionizing 
radiation or Agent Orange herbicides (precluding the 
establishment of service connection on a presumptive basis), 
the veteran is not precluded from establishing service 
connection with proof of direct causation.  Combee, 34 F.3d 
at 1039.

With respect to the veteran's alleged exposure to asbestos, 
his personnel records indicate that he served in the Navy as 
a shipfitter and fireman aboard at least three ships.  
Although the RO found no evidence of direct exposure to 
asbestos during such service, based upon the veteran's MOS, 
for purposes of analysis the Board can assume that the 
veteran had been exposed to asbestos in service.  Mere 
exposure to a potentially harmful agent, however, is 
insufficient to be eligible for VA disability benefits.  The 
question in a claim such as this is whether disability 
ensued.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the exposure 
to asbestos in service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As noted above, the service medical records are negative for 
complaints, findings, or diagnosis of gluteal sarcoma or 
pulmonary cancer.  There is no medical evidence of either of 
the carcinomas at issue in service or afterwards until 
December 2002, approximately 24 years after service.  Thus, 
the disorders at issue are not shown to have been incurred in 
or aggravated by service and are not shown to a degree of at 
least 10 percent within one year of service discharge so as 
to permit a grant of service connection on a presumptive 
basis.

Significantly, there are no competent medical opinions that 
suggest that there is any relationship between the veteran's 
gluteal sarcoma or pulmonary cancer and his period of service 
on any basis.  As noted above, medical evidence documents 
that the veteran's pulmonary cancer metastasized from his 
gluteal sarcoma, clearly placing it outside the possibilities 
of a relationship to asbestos exposure as recognized by VA 
Manual provisions.  By way of analogy, cancer metastasizing 
from another primary site does not warrant invoking the 
presumption of service connection due to Agent Orange 
exposure.  See Darby v. Brown, 10 Vet. App. 243 (1997).  
There is thus no reasonable basis to suspect a relationship 
between the veteran's gluteal sarcoma or pulmonary cancer to 
asbestos exposure, and thus no reason to obtain a medical 
opinion that could potentially support such a theory.  

With regard to the disabilities claimed, the Board has 
carefully considered the veteran's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disabilities, because there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board is cognizant of the fact that the veteran feels he 
has medical disorders due to exposure to either asbestos, 
ionizing radiation, or Agent Orange during his service; 
however, he lacks the medical expertise necessary to diagnose 
a specific medical disorder or to establish that any current 
carcinoma is etiologically related to prior asbestos or other 
radiation or chemical exposure.  The Board also notes the 
fact that the disorders at issue did not manifest until 
almost 24 years after the veteran's separation from service 
without intervening evidence of related symptomatology.  

In the absence of competent medical evidence that gluteal 
sarcoma, and/or pulmonary cancer derives from an in-service 
injury or disease (including alleged exposure to asbestos, 
ionizing radiation or Agent Orange), the preponderance of the 
evidence is against the claims that either gluteal sarcoma or 
pulmonary cancer are related to service.  As the Board may 
consider only independent medical evidence to support its 
findings, and as there is no favorable medical evidence that 
either of the disorders at issue are related to service, and 
as the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for gluteal sarcoma is 
denied.

Entitlement to service connection for pulmonary cancer is 
denied. 


REMAND

The last supplemental statement of the case pertaining to the 
issue of entitlement to an increased rating for service-
connected right knee disability was issued in June 2001.  
Subsequent to that supplemental statement of the case, 
considerable medical evidence including VA examinations were 
associated with the claims file.  The RO did not thereafter 
issue a supplemental statement of the case subsequent to June 
2001.  

As noted, it does not appear that the veteran withdrew his 
appeal with regard to the service-connected right knee 
disability.  The additional evidence is pertinent to the 
veteran's claim for increased ratings for his right knee 
disability, including for separate rating periods, has not 
been considered by the RO, and the appellant has not 
submitted a statement waiving such consideration.  It must be 
referred to the RO for initial review.  38 C.F.R. §§ 19.37, 
20.1304.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claims of 
entitlement to an increased rating for 
service-connected right knee disability 
for the periods of time in question, 
taking into consideration all evidence 
associated with the claims file following 
the issuance of the June 2001 
supplemental statement of the case.  If 
any benefit on appeal remains denied the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be given the legally requisite 
opportunity to respond.  The claims 
folder should be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


